Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 21-40 are presented for examination.

NON-STATUTORY DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.



OBVIOUSNESS-TYPE DOUBLE PATENTING (ANTICIPATION EXISTS)
Claims 21-40 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of US Patent No. 11,336,733 B2. Although the claims at issue are not identical, they are not patentable distinct from each other because claims 1-14 of US Patent No. 11,336,733 B2 contain every limitation of claims 21-40 of the instant application and thus anticipate the claims of the instant application. This is a non-statutory double patenting rejection because the patentable indistinct claims have been patented.

“A later patent claim is not patentable distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 21-40 are generic to the species of invention covered by claims 1-14 of US Patent No. 11,336,733 B2. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. Inre Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982).
Accordingly, absent a terminal disclaimer, claims 21-40 ware properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

The subject matter claimed in the instant application is fully disclosed and covered in the  claims 1-14 of US Patent No. 11,336,733 B2, since the US Patent No. 11,336,733 B2, and the instant application are claiming common subject matter, as follows:
The claimed invention in the instant application (claims 21-28) is same as the claimed invention in the US Patent No. 11,336,733 B2 (claims 1-6) by rearranging the claimed limitations such as deleting the limitations “a second computing element”, which is not essential for the claimed invention; “process identification numbers (PIDs)”, and creating new dependent claim (claim 27) using deleted limitation; “the supplemental information further comprises an absolute binary path to the originating process in the container”, and creating new dependent claim (claim 24) using deleted limitation, which are changing the scope of the invention; and creating new independent claim 21. No new invention or new improvement is being claimed in the instant application.
The claimed invention in the instant application (claims 29-35) is same as the claimed invention in the US Patent No. 11,336,733 B2 (claims 7-12) by rearranging the claimed limitations such as deleting the limitations “a second computing element”, which is not essential for the claimed invention; “process identification numbers (PIDs)”, and creating new dependent claim (claim 34) using deleted limitation; “the supplemental information further comprises an absolute binary path to the originating process in the container”, and creating new dependent claim (claim 31) using deleted limitation, which are changing the scope of the invention; and creating new independent claim 29. No new invention or new improvement is being claimed in the instant application.
The claimed invention in the instant application (claims 36-40) is same as the claimed invention in the US Patent No. 11,336,733 B2 (claims 13-14) by rearranging the claimed limitations such as deleting the limitations “a second computing element”, which is not essential for the claimed invention; “process identification numbers (PIDs)” and “the supplemental information further comprises an absolute binary path to the originating process in the container”, which are changing the scope of the invention; and creating new independent claim 36. No new invention or new improvement is being claimed in the instant application.
Basically, applicant changes the claimed limitations of the claims 1-14 of US Patent No. 11,336,733 B2, and creating the new claims 21-40. No new invention or new improvement is being claimed in the instant application. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application, which matured into the US Patent No.11,336,733 B2.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 29, and 36 recited the limitation "…the host based on at least one identifier associated with an originating process for the packet;…” and “…the supplemental information comprises a container type or identifier for the container”, which are unclear about the identifier associated with an originating process and the identifier for the container are same identifiers or two independent identifiers; therefore, the claims 21, 29, and 36 are being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.





Content Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BHARAT BAROT/Primary Examiner, Art Unit 2453                                                                                                                                       October 05, 2021